DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claim 1, from which claims 2-4 depend, the term “and placing the refined aluminum for a period” is unclear. It si not clear where the refined aluminum is to be “placed” or for how long (what period) rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,293,990 to Verdier et al (Verdier et al) in view of each of Capuzzi et al “Preparation and Melting of Scrap in Aluminum Recycling: A Review” (Capuzzi et al) and Bell et al “Final Report on Refining Technologies of Aluminum” (Bell et al). With respect to claim 1, Verdier et al teaches a method of producing 2024 and 7075 aluminum alloys by recycling waste aircraft aluminum alloys (see col. 1 lines 42-55 for example where aeronautical aluminum alloys of the 2000 and 7000 classes are recycled and produced), including smelting pretreated waste aircraft aluminum until complete melting occurs at temperatures between 700C and 800C (Verdier et al teaches melting at 740C at col. 6 lines 5-10 for example), then removing impurities not molten in the aluminum liquid (Verdier et al employs a gas treatment (30) to eliminate inclusions), then teasting the aluminum contents and adjusting the composition to meet a desired composition range (see col. 5-7 for example), Verdier et al then refines the aluminum liquid by adding a refining agent and a degassifier (see col. 4 and 5 for example) and then casting the liquid aluminum to obtain an aluminum alloy with the desired composition. Verdier et al does not specifically recite any pretreatment of the waste aluminum or the use of ceramic filters for reducing inclusions in the aluminum liquid. Capuzzi et al teaches that at the time the invention was filed, it was known in the art to employ scrap pretreatments such as magnetic separation, flotation and eddy current separation for example, in order to remove undesirable components from an aluminum scrap bundle. Since removal of undesirable components such as iron other materials from a bindle of aluminum scrap to be treated by Verdier et al would also be desirable, motivation to employ the scrap pretreatment methods recited by Capuzzi et al in the method of Verdier et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the use of ceramic filters, Bell et al teaches that at the time the invention was filed, it was known in the art to employ ceramic foam filters at various stages in aluminum processing with pore sizes within the instantly claimed ranges to remove unmelted inclusions in an aluminum melt in order to provide a cleaner melt stream. Because a cleaner melt stream would also be desirable in the method of Verdier et al, motivation to include ceramic foam filters at numerous stages of the method of Verdier et al, as taught to be advantageous by Bell et al, would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 2, Capuzzi et al for example, at section 6.2 for example, teaches that steel (an iron alloy) is a common impurity in aluminum scrap.
With respect to claim 3, Capuzzi et al, in table 1 for example, teaches that waste aluminum packaging is a common scrap element for recycling along with the waste aircraft aluminum of Verdier et al.
With respect to claim 4, Verdier et al recites employing aluminum aircraft raw materals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Meredith, deceased et al and Sun et al are also cited as further examples of prior art aluminum recycling methods.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk